Citation Nr: 1233218	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  08-29 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Karl Kazmeirczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board remanded these matters in September 2011 to schedule the Veteran for a Travel Board hearing.  The Veteran testified during a hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing is of record.

As was discussed in the prior remand, the Board has taken jurisdiction of the issue of entitlement to a TDIU.  The United States Court of Appeals for Veterans Claims (Court) holds that a TDIU claim is part and parcel of an initial or increased rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when this issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran asserted in his September 2008 substantive appeal that he was unable to work due to his PTSD. In light of this evidence, the Board finds that the issue of TDIU is reasonably raised by the record and as the RO had not yet considered the issue, the Board assumed jurisdiction of it. 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the Board hearing, the Veteran indicated that he has been receiving treatment for his PTSD at the Vet Center in Modesto, California for the past seven years.  Hearing Transcript at 3 and 18.  A review of the record shows that these treatment records are not associated with the claims file and there is no evidence that the RO attempted to obtain these records.  Furthermore, a letter from the Outpatient Mental Health Clinical Coordinator at the Modesto VA Clinic reveals that the Veteran is currently receiving treatment for his PTSD at the Modesto VA clinic and that his most recent appoint was in July 2012.  The claims file contains Modesto VA treatment records from January 2006 to November 2008.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the Board must remand these issues to obtain these outstanding, relevant records.

As indicated in the Introduction, the Board has assumed jurisdiction over the Veteran's reasonably-raised TDIU claim.  See Mahyue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In order to properly adjudicate this claim, the Board finds that the Veteran should be notified as to how to substantiate a claim for TDIU as well as be afforded a VA examination that fully assesses whether he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  In this regard, the Board notes that the Veteran is currently service-connected for PTSD and diabetes. 





Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU.  Allow him a reasonable opportunity to respond. 

2. Request any outstanding treatment records pertaining to the Veteran's PTSD from the Modesto Vet Center. A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.
 
3. Obtain any VA treatment records from the Modesto, California VA Clinic from November 2008 through the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

4. If any Modesto Vet Center treatment records and/or VA treatment records from the Modesto VA Clinic are unable to be located and/or obtained following reasonable efforts, the AOJ should notify the Veteran that such records are not available, explain the efforts made to obtain the records, describe any further action VA will take regarding the claim, and inform the Veteran that it is ultimately his responsibility for providing the evidence.

5. After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule a VA examination to determine the current severity of the Veteran's service-connected diabetes.  The entire claims file must be provided to the examiner designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  

The examiner should discuss how the Veteran's diabetes affects employment and activities of daily life.  The examiner should set forth all examination findings, together with an explanation for the comments and opinions expressed. 

6. After the above has been accomplished and any outstanding evidence has been associated with the claims file to include the VA examination report for diabetes, schedule the Veteran for a VA examination by a psychiatrist to determine the current level of disability caused by his service-connected PTSD and to ascertain whether the Veteran's service-connected disabilities make the Veteran unemployable.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner should comment on the Veteran's level of occupational impairment caused by PTSD symptoms.  Based on the interview, examination, and review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disabilities (at this time he is only service-connected for PTSD and diabetes), consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A rationale should be provided for all opinions expressed in the report.  In other words, an explanation should be provided as to why the examiner believes the Veteran is or is not employable.

7. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to an initial increased rating for PTSD and entitlement to a TDIU, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


